Notice of Pre-AIA  or AIA  Status
1.	The present application filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuity
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/10/2021 has been entered.
3.	This Office Action is an answer to an RCE amendment received on 9/10/2021; claims 1-20 are pending, wherein claims 1-3, 6, 8-10, 13, 15-17, and 20 are amended.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Alden et al., (US Pub. 20170349176 A1)  or, in the alternative, under 35 U.S.C. 103 as obvious over Alden et al., (US Pub. 20170349176 A1).
A. Per independent claims 1, 8, and 15: Alden et al teach a system, a corresponding method, and a stored media for a vehicle-to-vehicle aerodynamics setting/adjusting system, comprising:
 a processor of a vehicle (see Alden et al., claim 5) configured to 
 communicate over a vehicle-to-vehicle communication system(s) (i.e., using V2V communication between vehicles in a platoon, see Alden et al., para. [0017]);
determine vehicle information (see Alden et al., para. [0017]);
 share aerodynamics information and vehicle information of the vehicle (i.e., using V2V communication between vehicles in a platoon “…to the reduced aerodynamic drag obtained from maintaining a close distance to the vehicle in front...” see Alden et al., claim 15, and para. [0017], [0046]);
determine an aerodynamics setting based on the aerodynamics information and the vehicle information (see Alden et al., para. [0019]); and
Alden et al., also teach that it is necessary to incentivize and encourage a driver to move to the lead vehicle position for the benefit of the entire platoon. The implementation of a fair value distribution system provides all drivers with a financial incentive to join a platoon and adjust vehicle positions in order to achieve the maximum fuel savings for the group (see Alden et al., para. [0025], [0038]).
Alden et al., also teach about a changing a vehicle position are based on the aerodynamic information (see Alden et al., para. [0022], [0024]) of the vehicle and aerodynamic information of another vehicle (i.e. based on a communication from a lead vehicle of a platoon, see Alden et al., claim 1, and para. [0038], [0017]).
Alden et al., do not expressly disclose exactly claimed terms; however, Alden et al. provide similar claimed limitations.
It would have been obvious to one of ordinary skill in the art to implement Alden et al., to expressly disclose that claimed language because a motivation is to provide all drivers with a financial incentive to join a platoon and adjust vehicle positions in order to achieve the maximum fuel savings for the group of vehicles.
B. Per dependent claims 2, 9, and 16: The rationales and references for a rejection of claims 1, 8, 15 are incorporated.
Alden et al., also teach about using V2V communication to:
determine the aerodynamics setting based on the aerodynamics information, the vehicle information, the neighboring vehicle information, and the neighboring/fleet vehicle aerodynamics information (see Alden et al., para. [0019], [0025], and [0046]).
C. Per dependent claims 3, 10, and 17: The rationales and references for a rejection of claims 1, 8, 15 are incorporated.
Alden et al., also teach about using V2V communication between vehicles in a platoon to:
share updated aerodynamics information after adjustment of the vehicle (see Alden et al., para. [0019], and [0022]);
receive updated neighboring vehicle aerodynamics information (see Alden et al., para. [0019]); and
determining an updated aerodynamics setting based on the updated aerodynamics information, the updated neighboring/fleet vehicle aerodynamics information, and the vehicle information within a platoon (i.e., setting a vehicle’s parameter(s) according to real-time condition(s), see Alden et al., claim 19, and para. [0046]).
D. Per dependent claims 4-5, 11-12, and 18-19: The rationales and references for a rejection of claims 1, 8, 15 are incorporated.
Alden et al., also teach that using vehicles’ V2V for sharing related information between vehicle-to-vehicle may comprise: vehicle identity information (i.e., vehicle ID within a platoon), vehicle sensor information (i.e., what kind of information) mechanically operated vehicle aerodynamics part information, current vehicle operation information, vehicle type, vehicle size and shape, or vehicle location information (see Alden et al., para. [0024], and [0038]).
E. Per dependent claims 6-7, 13-14, and 20: The rationales and references for a rejection of claims 1, 8, 15 are incorporated.
Alden et al., also teach that related aerodynamic information for sharing between vehicle-to-vehicle may comprise: adjusting the setting vehicle aerodynamics information, speed control(s)/braking(s) (i.e., able to controlling a stability/driving condition of a vehicle with a brake (i.e., “…the optimal following distances may be adjusted for different driving conditions”, see Alden et al., para. [0023]).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8.	Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The examiner respectively submits that the specification does not disclose about incentive an operator of the vehicle to move to a predetermine position in a group of vehicles based on the aerodynamics information and the vehicle information, and based on aerodynamic information of other vehicles in the group of vehicles.
Conclusion
9.	Claims 1-20 are rejected. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662